Title: From Daniel Webster to John Quincy Adams, 1817 to 1825
From: Webster, Daniel
To: Adams, John Quincy


				
					
					ca. 1817 to 1825
				
				Monday Morning.Mr Webster accepts with pleasure Mr & Mrs Adam’s Invitation to dine on Thursday—
				
                        
                        Sir,Wednesday 3 ‘clockI am, today, affected with So severe a cold it has been quite impossible for me to call at the Department, as I proposed to do, last Evening. I hope to be well enough to do it on friday.Yrs, with very true / regard
                        
                        
                    
                        
                        Wednesday P.MD. WebsterMr Webster very much regrets that the necessity of attending a Comee. tomorrow afternoon at 6—will deprive him of the pleasure of accepting Mr Adam’s invitation to dine—
                        WednesdayMr Webster begs to make an apology to Mr. & Mrs Adams, & to express his regret, that his departure from the City somewhat earlier than he had expected will deprive him of the pleasure of dining with Mr & Mrs Adams on Thursday
                        
                        
                    
                        Thursday MorningMr Webster begs to make his respects to Mr Adams, & regrets that the necessity of attending to an affair of business, for the completion of which a Gentleman is detained in the City, will deprive him of the pleasure of dining with Mr Adams today—
                        